Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment to application 16/625,948 received December 23, 2019. Claims 4, 6-10, 12, 14-16, 18 and 20-85 are canceled, claims 5 and 11 are amended, claims 1-3, 13, 17 and 19 are left as original or previously presented, and claims 86-114 are newly added.
Claim Objections
Claim 113 is objected to because of the following informalities:  In line 3, after “operable” replace “to be to be” with --to be--.  Appropriate correction is required.

Note: All references to the Kufner Annika Carolin, DE102013225196A1, prior art are directed to the attached PDF document which includes an English translation at the beginning of the document.  The English translation is found on pages 2-9 of the 28 page document. An image of the original German document is found on pages 10-28, with the drawings found on pages 20-28 of the attached PDF document.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2-3, 5, 11, 13, 17, 19 and 86-112 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 90, The phrase "substantially flush with an outer surface of the roadside infrastructure" in claims 1 and 90 is a relative phrase which renders the claim indefinite.  The term "substantially flush" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear whether the access connectors are substantially flush with the surface of the roadway surface, substantially flush with the plane of the surface of the roadway, the curb of the roadway, a sidewalk made part of the roadway, etc.
Regarding Claim 112, The phrase "integrated into a pedestrian walkway" is a broad phrase which renders the claim indefinite.  The phrase "integrated into a pedestrian walkway" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear whether the at least one of the plurality of access connectors are embedded within the walkway, attached to the walkway, adjacent to the walkway, etc.
Regarding Claim 11, The phrase "substantially downward pushing force is applied" is a broad phrase which renders the claim indefinite.  The phrase "substantially downward pushing force is applied" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 113 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kufner Annika Carolin DE102013225196A1 (hereinafter Kufner).
Regarding Claim 113, Kufner teaches an access connector (Kufner, Fig. 1, Element 6; See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on line 5 of the page) for accessing an electrical network (Kufner, Fig. 1, “Power Grid”; See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on line 5 of the page), the access connector having a locked condition and an unlocked condition (Kufner, Fig. 9, Element 34; See page 7 of the attached PDF document for the description of the elements of Fig. 9; starts on line 9 of the page), and wherein in the unlocked condition an intermediate connector module is operable to be to be connected to the access connector to access the electrical network (Kufner, Fig. 1, Element 7; See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on line 5 of the page).
Claim 114 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kufner Annika Carolin DE102013225196A1 (hereinafter Kufner).
Regarding Claim 114, Kufner teaches an access connector (Kufner, Fig. 1, Element 6; See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on line 5 of the page) for providing access to an electrical network (Kufner, Fig. 1, “Power Grid”; See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, 13, 17, 19, 87-90, 92-93, 95-103 and 105-111 are rejected under 35 U.S.C. 103 as being unpatentable over Kufner Annika Carolin DE102013225196A1 (hereinafter Kufner) in view of Redmann U.S. PGPub 2010/0283426 A1 (hereinafter Redmann).
Regarding Claim 1, Kufner teaches an access connector (Kufner, Fig. 1, Element 6; See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on line 5 of the page) for accessing an electrical network (Kufner, Fig. 1, “Power Grid”; See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on line 5 of the page), wherein the access connector comprises a body portion (Kufner, Fig. 1, Element 4, 
Redmann, however, teaches a body portion configured to be installed in roadside infrastructure (Redmann, Fig. 1; Paras. [0033] – [0036]).
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to where the charging device might be located, Kufner would inherently incorporate some type of conventional location of the charging device to facilitate the user operation and convenience commonly understood in the art.  The multiple charging stations located along the curb of a roadside taught by Redmann, for providing convenient, public accessible charging stations for electric vehicle charging, teaches one of the many conventional electric vehicle charging station locations utilized in the art for providing charging power for electric vehicle(s).  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional locations, such as the one taught by Redmann, to provide access to the charging device of Kufner.
Regarding Claim 3, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claim 1.  Furthermore, Kufner teaches wherein the access connector is configured to facilitate and/or control the transmission of electrical power between the electrical network and an electric vehicle, via the electric vehicle connector (Kufner, Fig. 1, “Power Grid”; See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on line 5 of the page). 
Regarding Claim 5, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claim 1.  Furthermore, Kufner teaches comprising a locking plug within the body portion of the access connector, wherein the locking plug is axially movable in the body portion of the access connector (Kufner, Fig. 9, Element 34; See page 7 of the attached PDF document for the description of the elements of Fig. 9; starts on line 9 of the page). 
Regarding Claim 11, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 5/1.  Furthermore, Kufner teaches comprising a locking mechanism operable to lock the locking plug into an upper position and operable to release the locking plug to allow downward movement of the locking plug into a main bore of the access connector when a substantially downward pushing force is applied to the locking plug (Kufner, Fig. 9, Element 34; See page 7 of the attached PDF document for the description of the elements of Fig. 9; starts on line 9 of the page). 
Regarding Claim 13, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 11/5/1.  Furthermore, Kufner teaches wherein the locking mechanism comprises a locking component in a recess in an inner wall of 
Regarding Claim 17, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 11/5/1.  Furthermore, Kufner teaches wherein movement of the locking mechanism between a locked and an unlocked position is actuated by a motor (Kufner, Fig. 9, Element 35, “piezo element”; See page 7 of the attached PDF document for the description of the elements of Fig. 9; starts on line 9 of the page). 
Regarding Claim 19, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 11/5/1.  Furthermore, Kufner teaches wherein the locking mechanism of the access connector is actuated by a Radio Frequency Identification (RFID) signal (Kufner, Fig. 7, Element 29, “RFID sensor”; See page 6 of the attached PDF document for the description of the elements of Fig. 7; starts on line 12 of the page). 
Regarding Claim 87, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claim 1.  Furthermore, Kufner teaches wherein the access connector is configured to accept an intermediate connector module, the intermediate connector module operable to be connected to an electric vehicle (Kufner, Fig. 1, Element 7; See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on line 5 of the page). 
Regarding Claim 88, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claim 1.  Furthermore, Kufner teaches configured to receive a cable comprising a power transmission line or lines and/or a communication transmission line or lines (Kufner, Fig. 4, Element 11, “electrically conductive 
Regarding Claim 89, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claim 1.  Furthermore, Kufner teaches comprising one or more additional functional features selected from the group consisting of coloured lights which provide a visual indication of the status of the connector, trace heating elements, cleaning rings, seals, a computer, pressure vents, valves and drains (Kufner, Fig. 7, Element 30, “control unit, i.e. “computer””; See page 6 of the attached PDF document for the description of the elements of Fig. 7; starts on line 12 of the page). 
Regarding Claim 90, Kufner teaches a system for connecting electric vehicles to an electrical network (Kufner, Fig. 1; Abstract, and See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on line 5 of the page), the system comprising a access connector (Kufner, Fig. 1, Element 6; See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on line 5 of the page) operable to receive power from the electrical network (Kufner, Fig. 1, “Power Grid”; See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on line 5 of the page), wherein the access connector are integrated into roadside infrastructure (Kufner, Fig. 1; Not explicitly stated but obvious from the illustration) and configured to be substantially flush with an outer surface of the of the roadside infrastructure (Kufner, Fig. 6, Element 17; See page 6 of the attached PDF document for the description of the elements of Fig. 6; starts on line 7 of the page. Where the face of the body portion is flush with the roadside when the closing element 17 is closed), and wherein each access connector provides a mechanical and electrical connection point (Kufner, Fig. 9, Element 6; See page 7 of the attached PDF document for the description of the elements 
Redmann, however, teaches a plurality of access connectors operable to receive power from the electrical network, wherein each of the plurality of access connectors are integrated into roadside infrastructure (Redmann, Fig. 1; Paras. [0033] – [0036]).
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to where the charging device might be located, Kufner would inherently incorporate some type of conventional location of the charging device to facilitate the user operation and convenience commonly understood in the art.  The multiple charging stations located along the curb of a roadside taught by Redmann, for providing convenient, public accessible charging stations for electric vehicle charging, teaches one of the many conventional electric vehicle charging station locations utilized in the art for providing charging power for electric vehicle(s).  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional locations, such as the one taught by Redmann, to provide access to the charging device of Kufner.
Regarding Claim 92, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claim 90.  Furthermore, Kufner teaches wherein the access connector is connected to the electrical network, and the electrical network is a conventional electrical grid suitable for municipal electricity supply (Kufner, Fig. 1, “Power Grid”; See page 5 of the attached PDF document for the description of the elements of Fig. 1; 
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to where the charging device might be located, Kufner would inherently incorporate some type of conventional location of the charging device to facilitate the user operation and convenience commonly understood in the art.  The multiple charging stations located along the curb of a roadside taught by Redmann, for providing convenient, public accessible charging stations for electric vehicle charging, teaches one of the many conventional electric vehicle charging station locations utilized in the art for providing charging power for electric vehicle(s).  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional locations, such as the one taught by Redmann, to provide access to the charging device of Kufner. 
Regarding Claim 93, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claim 90.  Furthermore, Kufner teaches wherein the system is operable to control distribution and transmission of electrical power from the electrical network to one or more electric vehicles connected to the plurality of access connectors (Kufner, Fig. 1, “Power Grid”; See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on line 5 of the page), but does not explicitly teach a plurality of access connectors. 
Redmann, however, teaches a plurality of access connectors operable to receive power from the electrical network (Redmann, Fig. 1; Paras. [0033] – [0036]).
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to where the charging device might be located and how many 
Regarding Claim 95, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claim 90.  Furthermore, Kufner teaches comprising a control and distribution module connected to the electrical network and serving a plurality of access connectors within a certain predetermined locality or vicinity of the control and distribution module (Kufner, Fig. 7, Element 30, “control unit, i.e. “computer””; See page 6 of the attached PDF document for the description of the elements of Fig. 7; starts on line 12 of the page), but does not explicitly teach a plurality of access connectors. 
Redmann, however, teaches a plurality of access connectors (Redmann, Fig. 1; Paras. [0033] – [0036]).
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to where the charging device might be located and how many charging devices might be connected to the same network, Kufner would inherently incorporate some type of conventional location and number of charging devices to facilitate the user operation and convenience commonly understood in the art.  The multiple charging stations 
Regarding Claim 96, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 95/90.  Furthermore, Kufner teaches comprising a plurality of control and distribution modules, each control and distribution module connected to the electrical network and serving a plurality of access connectors in different localities or vicinities (Kufner, Fig. 7, Element 30, “control unit, i.e. “computer””; See page 6 of the attached PDF document for the description of the elements of Fig. 7; starts on line 12 of the page), but does not explicitly teach a plurality of control modules. 
Redmann, however, teaches a plurality of access connectors (Redmann, Fig. 2, Elements 242; Para. [0040]).
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to where the charging device might be located and how many charging devices might be connected to the same network, Kufner would inherently incorporate some type of conventional location and number of charging devices to facilitate the user operation and convenience commonly understood in the art.  The multiple charging stations located along the curb of a roadside taught by Redmann, for providing convenient, public accessible charging stations for electric vehicle charging, teaches one of the many conventional electric vehicle charging station systems utilized in the art for providing charging power for 
Regarding Claim 97, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 95/90.  Furthermore, Kufner teaches wherein the control and distribution module comprises one or more features selected from a group consisting of a metering module, an ambient temperature sensor, a residual current device (RCD) and fault sensing element, a computer, one or more communication modules, a transformer, an inverter and a rectifier (Kufner, Fig. 7, Element 30, “control unit, i.e. “computer””; See page 6 of the attached PDF document for the description of the elements of Fig. 7; starts on line 12 of the page). 
Regarding Claim 98, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 95/90.  Furthermore, Redmann teaches wherein each of the plurality of access connectors is installed in a location selected from the group consisting of a pedestrian walkway, a cycle path, a car parking facility, or at the side of a vehicle carriageway (Redmann, Fig. 1; Paras. [0033] – [0036]).
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to where the charging device might be located, Kufner would inherently incorporate some type of conventional location of the charging device to facilitate the user operation and convenience commonly understood in the art.  The multiple charging stations located along the curb of a roadside taught by Redmann, for providing convenient, public accessible charging stations for electric vehicle charging, teaches one of the many conventional electric vehicle charging station locations utilized in the art for providing charging power for 
Regarding Claim 99, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 95/90.  Furthermore, Redmann teaches wherein each of the plurality of access connectors is installed adjacent a roadside (Redmann, Fig. 1; Paras. [0033] – [0036]).
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to where the charging device might be located, Kufner would inherently incorporate some type of conventional location of the charging device to facilitate the user operation and convenience commonly understood in the art.  The multiple charging stations located along the curb of a roadside taught by Redmann, for providing convenient, public accessible charging stations for electric vehicle charging, teaches one of the many conventional electric vehicle charging station locations utilized in the art for providing charging power for electric vehicle(s).  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional locations, such as the one taught by Redmann, to provide access to the charging device of Kufner. 
Regarding Claim 100, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claim 90.  Furthermore, Kufner teaches further comprising an intermediate connector module operable to be connected to an electric vehicle. (Kufner, Fig. 1, Element 7; See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on line 5 of the page). Furthermore, Redmann teaches further 
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to where the charging device might be located and how many charging devices might be connected to the same network, Kufner would inherently incorporate some type of conventional location and number of charging devices to facilitate the user operation and convenience commonly understood in the art.  The multiple charging stations located along the curb of a roadside taught by Redmann, for providing convenient, public accessible charging stations for electric vehicle charging, teaches one of the many conventional electric vehicle charging station systems utilized in the art for providing charging power for electric vehicle(s).  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional locations, such as the one taught by Redmann, to provide access to the charging device of Kufner.
Regarding Claim 101, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 100/90.  Furthermore, Redmann teaches wherein each of the plurality of intermediate connector modules is operable to be inserted into an access connector when the locking plug is unlocked, to connect an electric vehicle to the system (Redmann, Fig. 1; Paras. [0033] – [0036]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to where the charging device might be located and how many charging devices might be connected to the same network, Kufner would inherently incorporate some type of conventional location and number of charging devices to facilitate the user operation and convenience commonly understood in the art.  The multiple charging stations 
Regarding Claim 102, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 101/100/90.  Furthermore, Kufner teaches wherein each access connector comprises a locking mechanism operable to lock an inserted intermediate connector module in the access connector, wherein the locking mechanism of an access connector is operable to unlock and release an inserted intermediate connector module by operation of a releasing mechanism (Kufner, Fig. 9, Element 34; See page 7 of the attached PDF document for the description of the elements of Fig. 9; starts on line 9 of the page). 
Regarding Claim 103, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 102/101/100/90.  Furthermore, Kufner teaches wherein the releasing mechanism comprises an RFID chip on an intermediate connector module and an RFID reader on the access connector (Kufner, Fig. 7, Element 29, “RFID sensor”; See page 6 of the attached PDF document for the description of the elements of Fig. 7; starts on line 12 of the page). 
Regarding Claim 105, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claim 90.  Furthermore, Redmann teaches a method of connecting an electrical vehicle to an electrical network using the system of claim 90 (Redmann, Fig. 1; Abstract and Paras. [0033] – [0036]).

Regarding Claim 106, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 105/90.  Furthermore, Redmann teaches comprising identifying or authenticating a user of the electric vehicle to the system (Redmann, Para. [0080]).
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to any type of user authentication, Kufner would inherently incorporate some type of conventional user authentication commonly understood in the art.  The user authentication taught by Redmann, for providing secure charging, teaches one of the many conventional electric vehicle charging authentication methods utilized in the art for providing a secure charging environment for electric vehicle(s).  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Redmann, to provide secure charging of Kufner. 
Regarding Claim 107, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 105/90.  Furthermore, Kufner teaches 
Regarding Claim 108, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claim 90.  Furthermore, Redmann teaches a method of charging an electrical vehicle using the system of claim 90 (Redmann, Fig. 1; Abstract and Paras. [0033] – [0036]).
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to a method, Kufner would inherently incorporate some type of conventional method of charging commonly understood in the art.  The multiple charging stations located along the curb of a roadside taught by Redmann, for providing convenient, public accessible charging stations for electric vehicle charging, teaches one of the many conventional electric vehicle charging station locations utilized in the art for providing charging power for electric vehicle(s).  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional locations, such as the one taught by Redmann, to provide access to the charging device of Kufner. 
Regarding Claim 109, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 108/90.  Furthermore, Redmann teaches comprising monitoring the status of charge of the electric vehicle connected to at least one of the plurality of access connectors (Redmann, Fig. 1; Abstract and Paras. [0033] – [0036]).
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to monitoring the status of charge, Kufner would inherently incorporate some type of conventional charging monitoring commonly understood in the art.  
Regarding Claim 110, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 108/90.  Furthermore, Redmann teaches comprising controlling the electrical power transmission to the at least one of the plurality of access connectors at least in part in dependence on the status of charge of the at least one electric vehicle (Redmann, Paras. [0033] – [0036]).
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to monitoring the status of charge, Kufner would inherently incorporate some type of conventional charging monitoring commonly understood in the art.  The charging monitoring taught by Redmann, for providing convenient, public accessible charging stations for electric vehicle charging, teaches one of the many conventional electric vehicle charging station locations utilized in the art for providing charging power for electric vehicle(s).  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional locations, such as the one taught by Redmann, to provide access to the charging device of Kufner. 
Regarding Claim 111, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claim 1.  Furthermore, Kufner teaches an intermediate connector module for connecting to an access connector for accessing an electrical . 
Claims 2 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Kufner Annika Carolin DE102013225196A1 (hereinafter Kufner) in view of Redmann U.S. PGPub 2010/0283426 A1 (hereinafter Redmann) as applied to claims 1 and 90 above respectively, and further in view of Smullin et al. U.S. PGPub 2014/0089016 A1 (hereinafter Smullin).
Regarding Claims 2 and 91, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 1 and 90 respectively, but the combination does not explicitly teach access connectors integrated into a pedestrian walkway adjacent a vehicle carriageway. 
Smullin, however, teaches wherein at least a subset of the plurality of access connectors is integrated into a pedestrian walkway adjacent a vehicle carriageway (Smullin, Fig. 1, Para. [0049]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to where the charging device access connectors might be located, Kufner would inherently incorporate some type of conventional location of the charging device access connectors to facilitate the user operation and convenience commonly understood in the art.  The multiple charging stations located along the curb of a roadside within a sidewalk taught by Smullin, for providing convenient, public accessible charging stations for electric vehicle charging, teaches one of the many conventional electric vehicle charging station locations utilized in the art for providing charging power for electric vehicle(s).  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known . 
Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Kufner Annika Carolin DE102013225196A1 (hereinafter Kufner) in view of Redmann U.S. PGPub 2010/0283426 A1 (hereinafter Redmann) as applied to claim 90 above, and further in view of Kempton et al. U.S. PGPub 2011/0202418 A1 (hereinafter Kempton).
Regarding Claim 94, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claim 90, but does not explicitly teach transmission of electrical power from one or more electric vehicles connected to the plurality of access connectors back to the electrical network.
Kempton, however, teaches wherein the system is operable to control distribution and transmission of electrical power from one or more electric vehicles connected to the plurality of access connectors back to the electrical network (Kempton, Fig. 1, Para. [0092]).
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner as modified by Redmann is silent as to providing power from the electric vehicle to the grid, Kufner could certainly incorporate some type of conventional power sharing commonly understood in the art.  The power sharing taught by Kempton, for providing power from the electric vehicle to the grid, teaches one of the many conventional power sharing systems utilized in the art for providing power from the electric vehicle to the grid.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional power sharing methods, such as the one taught by Kempton, to provide power to the grid of Kufner.
Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Kufner Annika Carolin DE102013225196A1 (hereinafter Kufner) in view of Redmann U.S. PGPub 2010/0283426 A1 (hereinafter Redmann) as applied to claims 102/101/100/90 above, and further in view of Garth U.S. PGPub 2017/0047679 A1 (hereinafter Garth).
Regarding Claim 104, The combined teaching of references Kufner and Redmann discloses the claimed invention as stated above in claims 102/101/100/90, but does not explicitly teach a control signal sent from a user interface (UI) device to the respective access connector.
Garth, however, teaches wherein the releasing mechanism is operable to be released in response to a control signal sent from a user interface (UI) device to the respective access connector (Garth, Fig. 4, Element 250; Para. [0044]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner as modified by Redmann is silent as to a user device sending a control signal to the electrical connector, Kufner could certainly incorporate some type of conventional security of the connection commonly understood in the art.  The user device sending a control signal to the electrical connector taught by Garth, for controlled security of the electrical connection, teaches one of the many conventional charging control systems utilized in the art for providing power to the user’s electric vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional charge control methods, such as the one taught by Garth, to provide secure power transfer to the system of Kufner.
Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Kufner Annika Carolin DE102013225196A1 (hereinafter Kufner) in view of Redmann U.S. PGPub 2010/0283426 A1 (hereinafter Redmann) and Smullin et al. U.S. PGPub 2014/0089016 A1 (hereinafter Smullin).
Regarding Claim112, Kufner teaches a system for connecting electric vehicles to an electrical network (Kufner, Fig. 1, See page 5 of the attached PDF document for the description of the elements of Fig. 1; starts on line 5 of the page), but does not explicitly teach a plurality of access connectors.
Redmann, however, teaches the system comprising a plurality of access connectors operable to receive power from the electrical network (Redmann, Fig. 1; Paras. [0033] – [0036]).
It would have been obvious to a person having ordinary skill in the art to understand that although Kufner is silent as to where the charging device might be located, Kufner would inherently incorporate some type of conventional location of the charging device to facilitate the user operation and convenience commonly understood in the art.  The multiple charging stations located along the curb of a roadside taught by Redmann, for providing convenient, public accessible charging stations for electric vehicle charging, teaches one of the many conventional electric vehicle charging station locations utilized in the art for providing charging power for electric vehicle(s).  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional locations, such as the one taught by Redmann, to provide access to the charging device of Kufner.
The combined teaching of Kufner and Redmann discloses the claimed invention as stated above, but does not explicitly teach wherein at least one of the plurality of access connectors is integrated into a pedestrian walkway.
Smullin, however, teaches wherein at least one of the plurality of access connectors is integrated into a pedestrian walkway (Smullin, Fig. 1, Para. [0049]). 
.
Allowable Subject Matter
Claim 86 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 86: Though the prior art discloses an access connector for accessing an electrical network in order to charge the battery of an electric vehicle wherein the connector has a motorized locking mechanism to either lock or unlock the connection, it fails to teach or suggest the aforementioned limitations of claim 86, and further including the combination of:
wherein the locking component is electrically conductive, and is configured to provide electrical contact between the access connector and a corresponding electrical vehicle connector.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Young et al. U.S. PGPub 2011/0241619 teaches a distributed charging system.
Zhao et al. U.S. PGPub 2014/0354229 teaches a multi-vehicle charging system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859